Citation Nr: 1047022	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-13 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Veteran had active service from November 1966 to August 1974.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision prepared in June 2008 and issued 
in July 2008 by the Nashville, Tennessee Regional Office (RO) of 
the Department of Veterans Affairs (VA).

Although the Veteran's initial claim included a claim for service 
connection for hearing loss, the Veteran limited his April 2009 
substantive appeal to a claim for service connection for 
tinnitus, and no claim for service connection for hearing loss is 
before the Board for appellate review.  
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was scheduled in July 2010.  The Veteran did not appear 
for the hearing, and has not requested that the hearing be 
rescheduled.  His hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(c), (e) (2010).  


FINDINGS OF FACT

1.  The Veteran's statements as to when he began to experience 
symptoms of tinnitus are inconsistent, and are not credible.

2.  The credible clinical opinion of record is unfavorable to the 
Veteran's claim.  


CONCLUSION OF LAW

Criteria for service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for tinnitus.  Before 
addressing this claim on the merits, the Board will consider 
whether its statutory duties to assist the claimant have been 
met.  

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Duty to notify

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims for service connection, the notice requirements of the 
VCAA apply to all five elements of a service-connection claim, 
including: (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  

In this case, the Veteran was notified of each of the elements of 
service connection and of the evidence required to substantiate 
his claim for service connection, by a letter issued in November 
2007.  Additionally, this notice include information about the 
criteria governing assignment of a disability rating and an 
effective date for the award of benefits if service connection 
were awarded.  The Veteran's communications establish that he 
received the information and that he understood what types of 
evidence he might provide to meet the criteria for service 
connection.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Duty to assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the Veteran's service treatment 
records are associated with the claims file and the Veteran was 
afforded VA examination.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of any claim at issue that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of either claim 
addressed in the decision below.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Law and regulations applicable to claims for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be awarded for a "chronic" condition when a disease defined 
by statute or regulation as a chronic disease manifests itself 
and is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307, and the Veteran presently has the 
same condition.   There is a presumption applicable for service 
connection for tinnitus, if due to an organic disease of the 
nervous system, and the provisions regarding presumptions have 
been considered in this decision.  

Service connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates the 
symptomatology to the Veteran's present condition.   38 C.F.R. § 
3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.   38 C.F.R. § 3.310.   The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.   Allen v. 
Brown, 7 Vet. App. 439 (1995). 

A Veteran is competent to testify as to a condition within his 
knowledge and personal observation.   See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (finding Veteran competent to describe dry, itchy, scaling 
skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning 
that lay testimony that Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected 
only if found to be mistaken or otherwise deemed not credible).

Claim for service connection for tinnitus

The service treatment records disclose that there is no notation 
of complaints or diagnosis of tinnitus.  

There are no private clinical records associated with the claims 
file, and the Veteran has not identified private clinical 
treatment for tinnitus.  

In the Veteran's initial claim for service connection for 
tinnitus, he stated that disability due to bilateral tinnitus 
began in 1997.  

The report of June 2008 VA examination reflects that the Veteran 
reported that he had noticed tinnitus for 10 to 15 years.  The 
Veteran also stated his belief that he incurred hearing loss in 
service due to exposure to aircraft noise without hearing 
protection.  However, the Veteran's hearing was normal at the 
time of VA examination.  The examiner stated an opinion that the 
Veteran did not have hearing loss or tinnitus as a result of 
service.  

In his disagreement with the denial of service connection for 
tinnitus, the Veteran stated that he had experienced high-
frequency hearing loss, and "a symphony of crickets" since his 
service discharge.  In his substantive appeal, the Veteran stated 
that his report at the VA examination that he had had ringing in 
the ears for 10 years was an off-hand comment, meant to indicate 
that he had noticed the problem for a long time, and that he was 
unable to remember a time when the noise in his ears was not 
present.  The Veteran noted that uncertainty over when tinnitus 
starts, because it is of gradual onset, is one of the factors 
which limits identification of etiology of tinnitus.

In a December 2010 Informal Hearing Presentation, the Veteran's 
representative noted that, given the Veteran's military 
occupational specialty, as a helicopter pilot, his exposure to 
hazardous noise should be conceded.  The representative also 
noted that hearing loss at separation, as defined for VA 
purposes, is not required for a grant of service connection for 
tinnitus.  

A Veteran is competent to testify as to a condition within his 
knowledge and personal observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (finding Veteran competent to describe dry, itchy, scaling 
skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning 
that lay testimony that Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected 
only if found to be mistaken or otherwise deemed not credible).  
The Veteran is competent to state that he experiences ringing in 
his ears or experiences a symphony of crickets in his ears.    

The Board notes that the Veteran has stated that his career field 
since his separation from military service has been "the 
practice of pharmacy."  Therefore, the Board considers the 
Veteran's statements, including such statements as the Veteran's 
belief as to onset and etiology of tinnitus, as statements forma 
health care professional rather than as "lay" statements.  Even 
though the Veteran's statements of fact and opinion may be 
considered "clinical" rather than "lay" statements, 
nevertheless, the Board must examine the credibility of the 
Veteran's statements of fact and opinion.  

As noted above, the Veteran indicated on his initial claim for 
service connection for tinnitus that tinnitus began in 1997, a 
period of approximately 10 years prior to the October 2006 claim 
submission.  At his VA examination, the Veteran reported gradual 
onset of hearing loss and tinnitus over the past 10 to 15 years.  
These statements are not consistent with the Veteran's 2008 and 
2009 statements that tinnitus first began during or shortly after 
service, but had become more noticeable during the past 10 years.  
The Board finds that the Veteran's initial written statement that 
tinnitus began in 1997 is more credible than the statements 
provided after the VA examination and denial of the claim.  

The Veteran contends that the report he provided at the VA 
examination that he had tinnitus for 10 to 15 years is not 
inconsistent with the later statements that tinnitus had been 
present chronically and continuously since service, because the 
Veteran's estimate of how long the tinnitus had been bothering 
him was "offhand" and an approximation.  The Board finds that 
this statement by the Veteran undermines rather than bolters his 
credibility.  The Veteran has indicated that he has a health care 
background.  It is reasonable to conclude that one with such a 
background should be aware that the accuracy of reported history 
provided to an examiner is significant in determining etiology of 
a disorder.

Moreover, if the Veteran had experienced tinnitus chronically and 
continuously since service, he could have simply said that he had 
experienced the symptoms of tinnitus since service, or estimated 
the onset of symptoms as 30 years instead of 10, or could have 
estimated the onset as being in the 1970s.  It is not credible 
that the Veteran would report having had tinnitus for 10 or 15 
years if he had experienced the symptoms since his service 
discharge in 1974 or proximate thereto.  

The Board notes that there is no post-service objective evidence 
that the Veteran experienced ringing in his ears until the 
Veteran was afforded VA examination in 2008.  The Veteran does 
not allege that he ever sought evaluation of tinnitus prior to 
the 2006 claim, and the Veteran has not submitted or identified 
any objective evidence that corroborates or is consistent with 
the Veteran's report of onset of tinnitus during or soon after 
service.  The gap of more than 30 years in the evidentiary record 
is additional evidence which is unfavorable to a finding that the 
Veteran's September 2008 and April 2009 statements as to 
continuity are credible.  

The examiner who conducted the June 2008 VA examination concluded 
that the Veteran did not incur hearing loss or tinnitus in 
service, and based this conclusion, in part, on the Veteran's 
report of his symptoms.  As noted above, the Veteran indicated 
that the history he provided to the examiner was not accurate.  
The Veteran also responded to this clinical opinion by noting 
that there is research which reflects that an individual who is 
susceptible to tinnitus may develop tinnitus as the result of 
exposure to hazardous noise without developing hearing loss.  The 
Veteran has indicated his opinion, which, as noted above, the 
Board reviews as a clinical opinion, that the Veteran was an 
individual who was susceptible to developing tinnitus even though 
his hearing remained normal.  However, the Veteran has not 
provided any competent or credible evidence as to why the Board 
should accept this theory as more persuasive than the examiner's 
unfavorable conclusion.  Since the Board interprets the evidence 
as a whole as disclosing that the Veteran's statements are not 
credible, the Board finds that the factual basis for the clinical 
conclusion present by the Veteran lacks credibility.  Thus, the 
Board does not find the opinion presented by the Veteran 
persuasive, even if competent.

The Veteran has opined that the only factor that could have 
caused his current tinnitus was his military exposure to noise, 
and that there was no other explanation for the current tinnitus.  
To the extent that this opinion contradicts the opinion of the 
examiner who conducted the VA examination, the Board rejects the 
Veteran's opinion, since the record discloses that the 
credibility of the factual basis provided by the Veteran for his 
opinion may be questioned.  The record persuades the Board that 
the unfavorable opinion provided in the June 2008 examination 
report is the only opinion of record based on credible 
information.  

The Board finds that the preponderance of the credible evidence 
and medical opinion establishes that the Veteran's current 
tinnitus was not incurred during his military service or during 
an applicable presumptive period, has not been chronic and 
continuous since the Veteran's service, and is not etiologically 
related to the Veteran's service.  As the preponderance of the 
credible evidence and opinion is against the claim, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt 
are not applicable.  The claim must be denied.  


ORDER

The appeal for service connection for tinnitus is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


